Citation Nr: 1758243	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  11-03 384	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder, specifically, for degenerative disc and joint disease of the lumbar spine.

2.  Entitlement to an initial rating higher than 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to May 1984.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied his claim of entitlement to service connection for low back disability, but granted service connection for PFB and assigned an initial 10 percent rating for this condition retroactively effective from September 16, 2009.  He wants a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2013, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

These claims were last before the Board in March 2014, when they were remanded for further development.  Regrettably, the Board must again REMAND these claims to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran claims he initially hurt his back while on active duty lifting heavy objects and has experienced recurring problems ever since.  See March 2013 Board hearing testimony.  So he believes his present back problems are due to those injuries in service.

In March 2014, the Board remanded this service-connection claim to obtain an addendum VA opinion addressing whether current myofascial syndrome was related to documented low back conditions the Veteran had during his time in service. 

In May 2016, a VA examiner concluded that none of the Veteran's current back conditions were the result of his active duty service.  However, the examiner's opinion is inadequate to adjudicate the Veteran's claim.  For one the examiner based his conclusion on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Specifically, the examiner noted that the Veteran's service treatment records (STRs) included an October 1983 report documenting an acute episode of lower back pain.  But the examiner then incorrectly stated that there were no further reports of complaints, evaluation and treatment of back pain that could be located in the Veteran's STRs after that date.  However, in his May 1984 Report of Medical History prior to separating from active duty service, the Veteran endorsed a history of recurrent back pain.  Further, the VA examiner failed to address the relevance of a number of STRs dated prior to October 1983 documenting complaints in service of low back pain.  The examiner also did not discuss the Veteran's Board testimony stating he has suffered from back problems continuously since his separation from active duty service.  Given these deficiencies, another remand is required to obtain a more thorough VA opinion on this claim.

With respect to his increased-rating claim, the Veteran was last afforded a VA compensation examination assessing the severity of this disability in August 2012.  The examination report noted that he had not sought medical care for the past 12 months for his PFB.  He reported no new changes in it and continued to have papules on his face owing to ingrown hair.

Subsequent to that examination, a review of VA treatment records reveals the Veteran sought treatment in September 2014 for complaints of hard, raised nodules on his head, face and neck.  Further, a June 2017 statement from his attorney mentioned the Veteran's medical records showing he was prescribed a topical corticosteroid, Triamcinolone Acetonide, for treatment of his PFB.  A review of his extensive medical records in the virtual file does not appear to show any documentation of the use of this drug.  

Nevertheless, the medical evidence of record and the attorney's statement raises the possibility that the Veteran's PFB has worsened since his last VA examination, which as mentioned was now more than five years ago.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran consequently needs to be reexamined concerning this disability.

Since the claims file is being returned to the AOJ all other potentially relevant records also should be obtained and considered, including all outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran, if relevant to these claims at issue.  If no additional medical records are available, or those sought cannot be obtained, document this in the claims file.

2.  After receiving all additional records, forward the claims file to an appropriate VA compensation examiner for supplemental comment on the etiology of the Veteran's low back condition - including especially in terms of its purported relationship with his military service.  The claims file, including a complete copy of this REMAND, must be made available to the examiner for review in conjunction with the examination.  If the examiner determines that an addendum opinion cannot be provided without actually examining the Veteran, schedule this additional examination.  In the event an additional examination is deemed necessary, all indicated evaluations, studies, and tests must be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address specifically the following question:

It is as likely as not (i.e. probability of 50 percent or greater) that any currently-diagnosed low back condition incepted during the Veteran's military service from September 1979 to May 1984, or, if involving arthritis, initially manifested with the first year after conclusion of his service, so by May 1985, or is otherwise related or attributable to his service, including particularly to his documented complaints during service of chronic or recurring back problems (a history of this)?

It is essential the examiner provide explanatory rationale for the opinion, regardless of whether favorable or unfavorable to the claim, preferably citing to all supporting evidence and commenting on the Veteran's lay statements and hearing testimony concerning the onset and progression of his lower back problems.  As such, the examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of medical records necessarily showing treatment or supporting the Veteran's contentions of ongoing back problems since service, although it is permissible to have this expectation provided there is explanation of why this is reasonable given the circumstances presented.  If the examiner must resort to mere speculation to answer this determinative question regarding causation, he or she must explain why a response would be speculative.  In other words merely saying he/she cannot respond will not suffice.

3.  Also schedule the Veteran for a VA examination reassessing the severity of his service-connected pseudofolliculitis barbae (PFB).  To the extent possible, this examination should be scheduled during an eruption or exacerbation of this skin disorder, in other words during an "active" stage, to give the best indication of the consequent disability at its worst.  The claims folder and a complete copy of this REMAND must be made available to the examiner in conjunction with the examination and/or resultant opinion.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should elicit from the Veteran and record a complete medical history of this condition.  The examiner should specifically respond to the following questions since directly relevant to rating this disability:

(a)  Measure and record all manifestations of this skin disability, including the percentage of the entire body and of the exposed areas of the body affected;

(b)  Indicate the frequency with which the Veteran has received treatment for this skin disorder - including especially in terms of whether it involved systemic therapy such as corticosteroids or other immunosuppressive drugs.  To this end, the examiner should indicate whether the Veteran's use of immunosuppressive drugs had a total duration of more or less than six weeks or was constant or near-constant during any 12-month period. 


In making these necessary determinations, the examiner must consider all relevant lay and medical evidence of record, including the Veteran's descriptions of the timing and severity his symptoms.  It is essential the examiner provide explanatory rationale for his/her conclusions.

4.  Following any other development deemed necessary, re-adjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, or are not granted to the Veteran's satisfaction, provide him and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

